DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-7, 9-11, 13-23, and 25-28 are pending 
Claims 11 and 13-23 are withdrawn from examination as being drawn to a nonelected species. 
Claims 1-7, 9-10 and 25-28 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 62/005,326 filed on 05/30/2014 and U.S. Patent No. 11,207,316 filed on 09/28/2021. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/08/2022 is acknowledged.
Claims 11 and 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Szymkowicz  et al. (A 12-month naturalistic observation of three patients receiving repeat intravenous ketamine infusions for their treatment-resistant depression, Journal of Affective Disorders, 2013, 147, pp. 416-420) in view of Papalos (US 2012/0225949).
Szymkowicz et al. teaches the administration of ketamine in patients with treatment-resistant depression (see abstract).  Szymkowicz et al. teaches that “Single dose and an acute series of ketamine infusions have been shown to be a rapid and safe alternative to more traditional management of treatment-resistant depression.” (pp. 418-419, bridging paragraph).
Szymkowicz et al. does not teach buccally administering a composition consisting of ketamine.
Papalos teaches methods of treating bipolar disorder by administering a therapeutic amount of ketamine (see abstract).  Papalos teaches such treatment administered to the buccal mucosa of the oral cavity, which can be in the form of a gel or suspension (paragraphs 0041, 0070, 0073).  Papalos teaches therapeutic amounts of ketamine in the range of 0.01 to about 1 mg/kg of body weight (paragraph 0052).  As a consequence it would follow that one of ordinary skill in the art would administer a lozenge of ketamine within several minutes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to buccally administer a composition consisting of ketamine, as suggested by Papalos, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since buccal administration avoids degradation of the agent by fluids present in the gastrointestinal tract and/or first-pass inactivation in the liver as taught by Papalos (paragraph 0073), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Even though the range for the dosage as taught by Papalos is not the same as the claimed dosage, Papalos does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of [xxx] is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage in order to increase the efficacy of the composition.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Additionally, when the composition is delivered in the same manner as claimed (i.e. buccal administration of the composition), the effects of the composition would be the same such as the avoidance of first-pass elimination and the resultant efficacy, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Berg (US 2009/0111846) in view of Papalos (US 2012/0225949).
Berg teaches method of treating depression by administering dextromethorphan (claims 1, 10).  Berg discloses that “The American Psychiatric Association recognizes several types of clinical depression, including mild depression (dysthymia), major depression, and bipolar disorder (manic-depression).” (Paragraph 0010).  Berg also teaches alternative routes of administration to avoid the first-pass effect (paragraph 0126).  Berg teaches a method of treating depression by administering dextromethorphan and quinidine (claims 1, 10), including “for those patients who suffer from treatment-resistant depression or anxiety.” (Paragraph 0015).
Berg does not teach buccally administering a composition consisting of dextromethorphan.
Papalos teaches methods of treating bipolar disorder by administering a therapeutic amount of ketamine, which can also comprise dextromethorphan (see abstract; paragraph 0038).  Papalos teaches such treatment administered to the buccal mucosa of the oral cavity, which can be in the form of a gel or solution (paragraphs 0041, 0070, 0073).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to buccally administer a composition consisting dextromethorphan, as suggested by Papalos, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since buccal administration avoids degradation of the agent by fluids present in the gastrointestinal tract and/or first-pass inactivation in the liver as taught by Papalos (paragraph 0073), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Additionally, when the composition is delivered in the same manner as claimed (i.e. buccal administration of the composition), the effects of the composition would be the same such as the buccal absorption of the active within 24 hours and the avoidance of first-pass elimination, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-10 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,207,316.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar methods of.  U.S. Patent No. 11,207,316 is drawn towards a method of treating depression in a treatment resistant patient by administering a composition consisting of ketamine and dextromethorphan.  U.S. Patent No. 11,207,316 recites mucosal administration of the combination to avoid the first-pass elimination of the combination from the patient’s digestive tract wherein ketamine is 0.5 mg/kg.
U.S. Patent No. 11,207,316 does not teach administering ketamine or dextromethorphan.
It would have been obvious to one of ordinary skill in the art to administer ketamine or dextromethorphan for the treatment of treatment resistant depression since U.S. Patent No. 11,207,316 does teach that ketamine and dextromethorphan does provide activity against treatment resistant depression (claim 1), with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1-7, 9-10, and 25-28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629